Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 1 of 13 PageID #: 22134




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

   ASTELLAS PHARMA INC., ASTELLAS                       )
   IRELAND CO., LTD., and ASTELLAS                      )
   PHARMA GLOBAL DEVELOPMENT,                           )
   INC.,                                                )
                                                        )
                           Plaintiffs,                  )
                                                        )
            v.                                          )   C.A. No. 16-905-JFB-CJB
                                                        )   (Consolidated)
   ACTAVIS ELIZABETH LLC, et al.,                       )
                                                        )
                           Defendants.                  )
                                                        )

                      JOINT [PROPOSED] REVISED SCHEDULING ORDER

            WHEREAS, a Scheduling Order was entered in the above referenced consolidated case

   (D.I. 025)(“Prior Scheduling Oder”);

            WHEREAS, The Parties, Astellas Pharma Inc., Astellas Ireland Co., Ltd., and Astellas

   Pharma Global Development, Inc. (collectively, “Astellas” or “Plaintiffs”) and defendants Lupin

   Ltd., and Lupin Pharmaceuticals, Inc. (collectively, “Lupin”), previously agreed to stay their case

   (C.A. 16-908-JFB-CJB)(“Lupin Case”) on April 12, 2018 (D.I. 178);

            WHEREAS, all the active cases consolidated under C.A. No. 16-905-JFB-CJB

   (“Consolidated Case”) have now settled;

            WHEREAS, after meeting and conferring, Plaintiffs and Lupin have been unable to agree

   upon settlement terms;

            THE PARTIES HEREBY STIPULATE AND AGREE, subject to the approval of the

   Court, that:

            The stay in the Lupin Case is lifted; and




   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 2 of 13 PageID #: 22135



            The Prior Scheduling Order is replaced by this Revised Scheduling Order.                The

   remaining litigation between Plaintiffs and Lupin will proceed as follows:


            1.       Papers Filed Under Seal. When filing papers under seal, counsel shall follow

   the District Court’s policy on Filing Sealed Civil Documents in CM/ECF and section G of the

   Administrative Procedures Governing Filing and Service by Electronic Means. A redacted

   version of any sealed document shall be filed electronically within seven (7) days of the filing of

   the sealed document.

            Should any party intend to request to seal or redact all or any portion of a transcript of a

   court proceeding (including a teleconference), such party should expressly note that intent at the

   start of the court proceeding. Should the party subsequently choose to make a request for sealing

   or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

   for sealing/redaction, and include as attachments: (1) a copy of the complete transcript

   highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

   (2) a copy of the proposed redacted/sealed transcript.         With its request, the party seeking

   redactions must demonstrate why there is good cause for the redactions and why disclosure of

   the redacted material would work a clearly defined and serious injury to the party seeking

   redaction.

            2.       Courtesy Copies. Other than with respect to “discovery matters,” and the final

   pretrial order, the Parties shall provide to the Court two (2) courtesy copies of all briefs and one

   (1) courtesy copy of any other document filed in support of any briefs (i.e., appendices, exhibits,

   declarations, affidavits etc.). This provision also applies to papers filed under seal.




                                                     2
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 3 of 13 PageID #: 22136



            3.       ADR Process. Having had a telephone conference with the Court on January 27,

   2020, to discuss the applicability of the ADR process in this case, the Court will schedule one or

   more teleconferences to discuss ADR with the Parties during the pendency of this case.

            4.       Disclosures.

                     a.     By June 12, 2020 Plaintiff shall provide final infringement contentions.

                     b.     By June 12, 2020 Lupin shall provide final invalidity contentions.

            5.       Discovery. Unless otherwise ordered by the Court, the limitations on discovery

   set forth in Local Rule 26.1 shall be strictly observed.

                     a.     Discovery Cut Off. All fact discovery in this case shall be initiated so that

   it will be completed on or before May 8, 2020.

                     b.     Document Production.          Document production shall be substantially

   complete by March 25, 2020. By March 25, 2020, each side is obligated to update productions

   made in response to previous requests for production exchanged between the Parties. Astellas’

   production will include all documents responsive to Lupin’s document requests, subject to

   Astellas’s objections, produced by Astellas in the Consolidated Case that have not previously

   been provided to Lupin, subject to the terms of the Protective Order and that do not require

   redaction to meet the terms of the Protective Order.


                     c.     Requests for Admission. A maximum of 50 requests for admission are

   permitted for each side, not including requests for admission relating solely to authenticity. This

   maximum number is inclusive of any requests served in the Consolidated Case by or on the

   behalf of a party prior to the date of this Revised Scheduling Order.

                     d.     Interrogatories.




                                                      3
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 4 of 13 PageID #: 22137



                          i.        A   maximum      of    25   interrogatories,   including   contention

   interrogatories, are permitted for each side.          This maximum number is inclusive of any

   interrogatories served in the Consolidated Case by or on the behalf of a party prior to the date of

   this Revised Scheduling Order.

                          ii.       The Court encourages the Parties to serve and respond to

   contention interrogatories early in the case. In the absence of agreement among the Parties,

   contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

   The adequacy of all interrogatory answers shall, in part, be judged by the level of detail each

   party provides; i.e., the more detail a party provides, the more detail a party shall receive.

                          iii.      By February 24, 2020, Plaintiffs shall provide to Lupin all

   supplemental responses to Defendants’ Joint Interrogatories Nos. 1-16 served by Astellas in the

   Consolidated Case that do not contain information designated as confidential information by any

   defendant other than Lupin under the terms of the Protective Order. Any supplemental responses

   containing such confidential information shall be produced after Plaintiffs have an opportunity to

   redact that information to meet the requirements of the Protective Order.


                     e.   Depositions.

                          i.        Limitation on Hours for Deposition Discovery.          Each side is

   limited to a total of 5 depositions, not exceeding 7 hours (per deposition) of taking testimony by

   deposition upon oral examination, including depositions of party and non-party witnesses, but

   exclusive of expert witnesses.

                          ii.       Location of Depositions. Any party or representative (officer,

   director, or managing agent) of a party filing a civil action in this district court must ordinarily be

   required, upon request, to submit to a deposition at a place designated within this district.


                                                      4
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 5 of 13 PageID #: 22138



   Exceptions to this general rule may be made by order of the Court or by agreement between the

   Parties. A defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff

   shall be considered as having filed an action in this Court for the purpose of this provision.

                          iii.    In the interests of judicial economy and to minimize the burden

   and inconvenience to the Parties, except for good cause, the Parties shall not request or conduct

   depositions under Fed. R. Civ. P. 30(b)(1) of any witness that has previously been deposed in the

   Consolidated Case. Moreover, the Parties may not serve deposition topics under Fed. R. Civ. P.

   30(b)(6) for which a corporate witness previously provided testimony in the Consolidate Case.

   By February 24, 2020, Plaintiffs shall provide to Lupin transcripts and exhibits from previously

   taken fact depositions under Fed. R. Civ. P. 30(b)(1) in the Consolidated Case, subject to the

   provisions of the Protective Order entered on July 24, 2017 (D.I. 66).

                     f.   Disclosure of Expert Testimony.

                          i.      Expert Reports. For the party who has the initial burden of proof

   on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

   before June 26, 2020. The supplemental disclosure to contradict or rebut evidence on the same

   matter identified by another party is due on or before July 31, 2020. Astellas will include in its

   initial Federal Rule 26(a)(2) disclosure any opinions on objective indicia of non-obviousness.

   No other expert reports will be permitted without either the consent of all Parties or leave of the

   Court. Along with the submissions of the expert reports, the Parties shall advise of the dates and

   times of their experts’ availability for deposition. Expert discovery shall conclude by August 31,

   2020.

                          ii.     Expert Report Supplementation. Not applicable.




                                                    5
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 6 of 13 PageID #: 22139



                          iii.   Objections to Expert Testimony. To the extent any objection to

   expert testimony is made pursuant to the principles announced in Daubert v. MerrellDow

   Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be

   made by motion no later than September 8, 2020, unless otherwise ordered by the Court.

   Briefing on such motions is subject to the page limits set out in connection with briefing of case

   dispositive motions.

                     g.   Discovery Matters and Disputes Relating to Protective Orders.

                          i.     Any discovery motion filed without first complying with the

   following procedures will be denied without prejudice to renew pursuant to these procedures.

                          ii.    Should counsel find, after good faith efforts—including verbal

   communication among Delaware and Lead Counsel for all Parties to the dispute—that they are

   unable to resolve a discovery matter or a dispute regarding a protective order (other than that

   involving the initial drafting of a protective order, which is discussed further below), the Parties

   involved in the discovery matter or protective order dispute shall submit a joint letter in

   substantially the following form:


                                 Dear Judge Burke:

                                 The parties in the above-referenced matter write
                                 to request the scheduling of a discovery
                                 teleconference.

                                 The following attorneys, including at least one
                                 Delaware Counsel and at least one Lead Counsel
                                 per party, participated in a verbal meet-and-
                                 confer (in person and/or by telephone) on the
                                 following date(s):

                                 Delaware Counsel: __________________

                                 Lead Counsel: _____________________



                                                    6
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 7 of 13 PageID #: 22140



                                  The disputes requiring judicial attention are
                                  listed below:

                                  [provide here a non-argumentative list of
                                  disputes requiring judicial attention]

                          iii.    The moving party (i.e., the party seeking relief from the Court)

   should also file a “Motion For Teleconference To Resolve Discovery Dispute.” The suggested

   text for this motion can be found in Magistrate Judge Burke’s section of the Court’s website, in

   the “Forms” tab, under the heading “Discovery Matters -- Motion to Resolve Discovery

   Dispute.”

                          iv.     The Court will thereafter set a discovery telephone conference. Not

   less than ninety-six (96) hours prior to the teleconference, excluding weekends and holidays, the

   moving party shall file with the Court a letter, not to exceed four (4) pages, in no less than 12-

   point font, outlining the issues in dispute and its position on those issues. This submission shall

   include: (1) a proposed order, attached as an exhibit, setting out the nature of the relief requested

   of the Court; and (2) to the extent that the dispute relates to responses to certain discovery

   requests, an attached exhibit (or exhibits) containing the requests and the responses in dispute.

   Not less than forty-eight (48) hours prior to the teleconference, excluding weekends and

   holidays, any party opposing the application for relief may file a letter, not to exceed four (4)

   pages, in no less than 12-point font, outlining that party’s reasons for its opposition. To the

   extent that factual issues are disputed or are otherwise central to the Court’s analysis, the Parties

   shall attach as an exhibit (or exhibits) sworn declarations or affidavits regarding those issues.

   Each party shall submit two (2) courtesy copies of its discovery letter and any attachments to the

   Clerk’s Office within one hour of e-filing.

                          v.      Should the Court find further briefing necessary upon the

   conclusion of the telephone conference, the Court will order it. Alternatively, the Court may

                                                    7
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 8 of 13 PageID #: 22141



   choose to resolve the dispute prior to the telephone conference and will, in that event, cancel the

   conference.

            6.       Motions to Amend.

                     a.     Any motion to amend (including a motion for leave to amend) a pleading

   shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not

   to exceed three (3) pages, describing the basis for the requested relief, and shall attach the

   proposed amended pleading as well as a “blackline” comparison to the prior pleading.

                     b.     Within seven (7) days after the filing of a motion in compliance with this

   Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)

   pages.

                     c.     Within three (3) days thereafter, the moving party may file a reply letter,

   not to exceed two (2) pages, and, by this same date, the Parties shall file a letter requesting a

   teleconference to address the motion to amend.

            7.       Motions to Strike.

                     a.     Any motion to strike any pleading or other document shall NOT be

   accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed

   three (3) pages, describing the basis for the requested relief, and shall attach the document to be

   stricken.

                     b.     Within seven (7) days after the filing of a motion in compliance with this

   Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)

   pages.




                                                     8
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 9 of 13 PageID #: 22142



                     c.     Within three (3) days thereafter, the moving party may file a reply letter,

   not to exceed two (2) pages, and, by this same date, the Parties shall file a letter requesting a

   teleconference to address the motion to strike.

            8.       Claim Construction. Claim construction has been completed and thus no

   scheduling is necessary. Any issue pertaining to claim construction will be resolved at trial,

   subject to further order of the Court.

            9.       Interim Status Report. On April 21, 2020, counsel shall submit a joint letter to

   the Court with an interim report on the nature of the matters in issue and the progress of

   discovery to date. Thereafter, if the Court deems it necessary, it will schedule a status

   conference.

            10.      Supplementation. Absent agreement among the Parties, and approval of the

   Court, no later than June 12, 2020, Plaintiff must finally supplement, inter alia, the identification

   of all accused products and by June 12, 2020, Defendant must finally supplement, inter alia, the

   identification of all invalidity references.

            11.      Case Dispositive Motions/Daubert Motions.

                     a.     Absent leave of Court, no case dispositive motions will be permitted.

                     b.     Page limits for Daubert motions.      Each SIDE will be limited to a

   combined total of 20 pages for all opening briefs, a combined total of 20 pages for all answering

   briefs, and a combined total of 10 pages for all reply briefs regardless of the number of Daubert

   motions that are filed. In the event that a party is permitted to file, in addition to one or more

   Daubert motions, a case dispositive motion, the total amount of pages permitted for all case




                                                     9
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 10 of 13 PageID #: 22143



   dispositive and Daubert motions shall be increased to 40 pages for all opening briefs, 40 pages

   for all answering briefs, and 20 pages for all reply briefs for each SIDE.1

                     c.     Hearing. The Court will hear argument on all pending case dispositive

   and Daubert motions on October [14], 2020 beginning at 11:00 a.m. Subject to further order of

   the Court, each side will be allocated a total of forty-five (45) minutes to present its argument on

   all pending motions.

            12.      Applications by Motion. Except as otherwise specified herein, any application

   to the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

   contain the statement required by Local Rule 7.1.1.

            13.      Pretrial Conference. On October [14], 2020, the Court will hold a Rule 16(e)

   final pretrial conference in Court with counsel immediately following hearing any case

   dispositive and Daubert motions beginning at 11:00 a.m. Unless otherwise ordered by the Court,

   the Parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the preparation

   of the proposed joint final pretrial order. The Parties should assume that filing the pretrial order

   satisfies the pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The

   Parties shall file with the Court the joint proposed final pretrial order with the information

   required by the form of Patent Pretrial Order, which can be found on Magistrate Judge Burke’s

   section of the Court’s website on or before October [8], 2020. Unless otherwise ordered by the

   Court, the Parties shall comply with the timeframes set forth in Local Rule 16.3(d)(1)-(3) for the

   preparation of the joint proposed final pretrial order.



   1
    The Parties must work together to ensure that the Court receives no more than a total of 200
   pages (i.e., 40 + 40 + 20 regarding one side’s motions, and 40 + 40 + 20 regarding the other
   side’s motions) of briefing on all case dispositive motions and Daubert motions that are covered
   by this scheduling order and any other scheduling order entered in any related case that is
   proceeding on a consolidated or coordinated pretrial schedule.

                                                    10
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 11 of 13 PageID #: 22144



            As noted in the Patent Pretrial Order, the Parties shall include in their joint proposed

   pretrial order, among other things:

                     b.     their position as to whether the Court should allow objections to efforts to

   impeach a witness with prior testimony, including objections based on lack of completeness

   and/or lack of inconsistency;

                     c.     their position as to whether the Court should rule at trial on objections to

   expert testimony as beyond the scope of prior expert disclosures, taking time from the Parties’

   trial presentation to argue and decide such objections, or defer ruling on all such objections

   unless renewed in writing following trial, subject to the proviso that a party prevailing on such a

   post-trial objection will be entitled to have all of its costs associated with a new trial paid for by

   the party that elicited the improper expert testimony at the earlier trial; and;

                     d.     their position as to how to make motions for judgment as a matter of law,

   whether it be immediately at the appropriate point during trial or at a subsequent break, whether

   the jury should be in or out of the courtroom, and whether such motions may be supplemented in

   writing.

            14.      Motions in Limine. Motions in limine shall be separately filed, with each motion

   containing all the argument described below in one filing for each motion. Any supporting

   documents in connection with a motion in limine shall be filed in one filing separate from the

   motion in limine. Each party shall be limited to three in limine requests, unless otherwise

   permitted by the Court. The in limine request and any response shall contain the authorities

   relied upon; each in limine request may be supported by a maximum of three pages of argument

   and may be opposed by a maximum of three pages of argument, and the party making the in

   limine request may add a maximum of one additional page in reply in support of its request. If



                                                     11
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 12 of 13 PageID #: 22145



   more than one party is supporting or opposing an in limine request, such support or opposition

   shall be combined in a single three page submission (and, if the moving party, a single one page

   reply). No separate briefing shall be submitted on in limine requests, unless otherwise permitted

   by the Court.

            15.      Trial. This matter is scheduled for a 5 day bench trial beginning at 9:30 a.m. on

   October [26], 2020, with the subsequent trial days beginning at 9:00 a.m. Each side (Plaintiffs

   and Lupin Defendants) shall receive 20 hours per side for their trial presentations, for a total of

   40 hours; closing arguments will follow immediately after trial. The Court will endeavor to

   provide its decision by December 31, 2020.

                                           ___________________________________
                                           CHRISTOPHER J. BURKE
                                           UNITED STATES MAGISTRATE JUDGE




                                                    12
   ME1 32638790v.1
Case 1:16-cv-00905-JFB-CJB Document 559 Filed 02/12/20 Page 13 of 13 PageID #: 22146



                         EXHIBIT A: PROPOSED CASE SCHEDULE

                        Event                                  Proposed Date
   Plaintiff to serve deposition                February, 24, 2020
   transcripts/exhibits and supplemental
   responses to joint interrogatories in the
   Consolidated Cases
   Substantial Completion of Document           March 11, 2020
   Production
   Interim Status Report                        April 21, 2020
   Fact Discovery Cut Off                       May 8, 2020
   Final Infringement and Invalidity            June 12, 2020
   Contentions, Final Supplementation of
   Accused Products and Invalidity References
   Opening Expert Reports                       June 26, 2020
   Rebuttal Expert Reports                      July 31, 2020
   Close of Expert Discovery                    August 31, 2020
   Daubert Motions                              September 8, 2020
   Final Pretrial Order                         October [8], 2020
   Final Pretrial Conference                    October [14], 2020
   Trial                                        October [26], 2020
   Requested Opinion from Court                 December 31, 2020




                                                13
   ME1 32638790v.1
